*434In a proceeding pursuant to Election Law § 16-102 to validate a petition designating Samuel H. Sloan as a candidate in a primary election to be held on September 14, 2004, for the nomination of the Republican Party as its candidate for the public office of Member of the United States House of Representatives, 10th Congressional District, the petitioner appeals (1) from an undated final order of the Supreme Court, Kings County (Levine, J.), which denied the petition and dismissed the proceeding, and (2), as limited by his brief, from so much of an order of the same court dated August 13, 2004, as, upon reargument, adhered to the original determination.
Ordered that the final order is affirmed, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly denied the petition and dismissed the proceeding. Service was improperly made by the petitioner himself upon the respondents (see CPLR 2103 [a]; Matter of Wein v Thomas, 51 NY2d 862, 863 [1980]). “The express provisions of CPLR 2103 (a) may not be ignored or overlooked any more than may the provisions of other statutes defining the methodology of service” (Miller v Bank of N.Y. [Dell, 226 AD2d 507, 508 [1996]). Ritter, J.P., H. Miller, S. Miller and Spolzino, JJ., concur.